Citation Nr: 0839299	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  03-21 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased (compensable) disability 
rating for service-connected allergic rhinitis.

2.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated 30 percent 
disabling.

3.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1987 to 
May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas.

Procedural history

In April 2000, the veteran filed claims of entitlement to 
service connection for allergic rhinitis [claimed as 
"allergies"] and asthma [claimed as "lung congestion"].  
The veteran's allergic rhinitis claim was eventually granted 
in a November 2002 Board decision.  The RO implemented the 
Board's decision in a November 2002 rating decision which 
assigned a noncompensable disability rating.  The veteran 
disagreed with that rating and initiated this appeal by 
filing a timely substantive appeal [VA Form 9] in August 
2003.  

Following a July 2004 Board decision that remanded the 
veteran's asthma claim for further procedural and evidentiary 
development, the RO granted service connection for asthma and 
assigned a 30 percent disability rating.  The veteran filed a 
notice of disagreement as to that rating in June 2005.  In 
July 2005, the veteran filed a claim of entitlement to TDIU, 
which the RO denied in an October 2005 rating decision.  The 
veteran perfected his appeal as to both the asthma and TDIU 
claims by filing a timely substantive appeal [VA Form 9] in 
December 2005.



In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

At the August 2008 hearing, the veteran submitted additional 
evidence directly to the Board, accompanied by a written 
waiver of RO consideration of this evidence.  This waiver is 
contained in the veteran's claims folder.  See 38 C.F.R. §§ 
19.9, 20.1304(c) (2007). 

Remanded issue

The issue of entitlement to TDIU is being remanded to the RO 
via the VA Appeals Management Center in Washington, DC.  The 
veteran will be informed if further action on his part is 
required.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's service-connected allergic rhinitis is 
currently manifested by occasional post-nasal drip and 
partial nasal passage obstruction.

2.  The competent medical evidence of record shows that the 
veteran experiences headaches associated with his service-
connected allergic rhinitis which cause discomfort but are 
not prostrating.

3.  The evidence does not show that the veteran's service-
connected allergic rhinitis is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

4.  The competent medical evidence of record demonstrates 
forced expiratory volume (FEV-1) to be between 94 to 102 
percent of predicted value and 
FEV-1/forced vital capacity (FVC) to be between 82 to 83 
percent of predicted value.  The evidence also shows that the 
veteran requires the regular use of an albuterol inhaler.

5.  The evidence does not show that the veteran's service-
connected asthma is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for the veteran's allergic rhinitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2007).

2.  Assignment of a separate 10 percent disability rating for 
headaches associated with the service-connected allergic 
rhinitis is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8100 
(2007); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

3.  Application of extraschedular provisions for the service-
connected allergic rhinitis is not warranted.  38 C.F.R. § 
3.321(b) (2007).

4.  The criteria for an increased disability rating in excess 
of the currently assigned 30 percent for the service-
connected asthma have not been met.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 6602 (2007).

5.  Application of extraschedular provisions for the service-
connected asthma is not warranted.  38 C.F.R. § 3.321(b) 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected allergic rhinitis, currently 
assigned a noncompensable disability rating.
He also seeks entitlement to an increased rating for his 
service-connected asthma, currently evaluated as 30 percent 
disabling.  As is discussed elsewhere in this decision, the 
issue of entitlement to TDIU is being remanded for additional 
development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the veteran received VCAA notice 
letters, dated in September 2002 and in October 2004, in 
conjunction with his then pending, and later granted, claims 
of entitlement to service connection.  Although those VCAA 
letters did not specifically include any information 
pertaining to evidence necessary to substantiate a claim for 
a higher rating, once service connection is granted the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-
2003.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the September 2002, October 
2004, and August 2005 VCAA letters.  Specifically, the 
veteran was informed that VA would assist him in obtaining 
relevant records from any Federal agency.  With respect to 
private treatment records, the VCAA letters informed the 
veteran that VA would make reasonable efforts to request such 
records.  The veteran was also informed that a medical 
examination would be scheduled, if necessary to make a 
decision on his claims.  [The veteran was most recently 
afforded VA examinations in January 2004, February 2005, and 
September 2006].

The October 2004 VCAA letter stated:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us or asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you of 
the problem.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letter.]

The October 2004 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 38 C.F.R. § 3.159(b), 
in that it informed the veteran that he could submit or 
identify evidence other than what was expressly requested by 
the RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  
The letter detailed the evidence considered in determining a 
disability rating, including, "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess decision.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated SSOCs dated November 2007 and 
January 2007, following the issuance of the March 2006 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Board notes that the veteran was sent notice of the 
Vazquez-Flores decision in a letter dated May 2008.  
Alternatively, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes service treatment records and VA treatment 
records.  Additionally, the veteran was most recently 
afforded VA examinations in January 2004, October 2005, and 
September 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.






	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased (compensable) disability 
rating for service-connected allergic rhinitis.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's allergic rhinitis is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2007).  Diagnostic Code 
6522 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the veteran's case [allergic rhinitis].  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and neither 
the veteran nor his representative has requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
6522.  

Specific schedular criteria

  (i).  Allergic rhinitis

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent disability 
rating is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

  (ii).  Headaches

All types of headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine headaches].  Under Diagnostic 
Code 8100, the following levels of disability are included:
50 % - with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % - with characteristic prostrating attacks occurring on 
an average of once per month over the last several months;

10 % - with characteristic prostrating attacks averaging one 
in two months over the last several months;

0 % - with less frequent attacks.

See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Analysis

Schedular rating

Under the current schedular criteria, in order to warrant a 
10 percent disability rating the veteran must show that he 
experiences allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  See 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2007).  All of these criteria 
must be met (with the exception that either 50 percent 
obstruction of both nasal passages or complete obstruction of 
one nasal passage must be present).  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met; Cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].

At the September 2006 VA examination, the examiner reported 
that the veteran displayed no nasal discharge, congestion, or 
post-nasal drip.  The examiner further noted that the veteran 
experienced interference with breathing through the nose 
usually with a change in seasons.  The examiner did not 
identify any polyps at that time.  Lastly, the examiner 
specifically noted that the veteran does not have a history 
of recurrent purulent discharge or sinusitis.  The examiner 
diagnosed the veteran's allergic rhinitis as chronic, but 
observed that this disability is well-controlled on current 
therapy.  

The findings of the September 2006 VA examiner are consistent 
with the evidence of record.  The veteran's treatment records 
demonstrate that his nasal mucosa was regularly mildly 
edematous.  See, e.g, VA treatment records dated September 
2005 and August 2004.  Further, the February 2005 VA 
examination noted that although the veteran exhibited 
inflamed mucosa with seromucous exudate in both nostrils, he 
did not have obstruction of the nasal passages.  
Additionally, the January 2004 VA examiner noted that the 
veteran displayed inflamed mucosa with a ten percent nasal 
obstruction, with no other evidence of breathing 
interference.

The Board additionally observes that the VA examination 
reports and VA treatment records repeatedly indicate that the 
veteran does not suffer from nasal polyps.  
See, e.g, reports of the September 2006 VA examination and 
the February 2005 VA examination as well as VA treatment 
records dated in September 2005 and in October 2002.  

In sum, the competent medical evidence does not demonstrate 
the greater than 
50 percent obstruction of both nasal passage or complete 
obstruction in one nasal passage that is required to 
necessitate a compensable rating, in the absence of nasal 
polyps, pursuant to Diagnostic Code 6522.  The criteria for a 
higher disability rating have not therefore been met or 
approximated.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's service-connected allergic 
rhinitis was initially assigned a noncompensable disability 
rating, effective from April 12, 2000, the date of his 
service connection claim.  

It appears from the medical evidence of record that the 
allergic rhinitis symptomatology has not appreciably changed 
since the date of service connection.  The October 2001, 
January 2004, February 2005, and September 2006 VA 
examination reports indicated that the disability has 
remained relatively stable throughout the period.  The 
veteran's allergic rhinitis symptoms have been consistent 
with the assignment of a noncompensable rating under 
Diagnostic Code 6522.  Therefore, the RO properly assigned a 
noncompensable disability rating from April 12, 2000.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The veteran's VA treatment records indicate that he suffers 
from chronic headaches, which have been ruled out as vascular 
migraine headaches by Magnetic Resonance Imaging (MRI).  See 
a VA treatment record dated October 2005.  

In October 2007, after reviewing the veteran's medical 
history, including MRI results, a VA neurologist concluded 
that the veteran's chronic headaches with exacerbation of 
pain located behind both ears is "most probably associated 
with chronic allergies and secondary inflammation."  After 
having considered the entire record, the Board has concluded 
that the headaches amount to symptomatology which is distinct 
from that considered in rating the service-connected allergic 
rhinitis and should be rated separately.  Specifically, while 
sinus headaches are included for rating purposes under 
Diagnostic Code 6514 [sinusitis], such symptoms are not 
included when determining a disability rating for the 
veteran's service-connected disability [allergic rhinitis].  

Accordingly, the Board finds that assigning a separate 
disability rating for the veteran's headaches does not amount 
to 'pyramiding.'  See 38 C.F.R. § 4.14 (2007) [the evaluation 
of the same disability under various diagnoses is to be 
avoided].

The Board will evaluate the veteran's headaches under the 
criteria outlined in Diagnostic Code 8100 [migraine 
headaches], discussed in the law and regulations section 
above.  The Board is aware that while certain VA physicians 
have referred to migraine headaches, the veteran's headaches 
have not been diagnosed as such and indeed migraine type 
headaches have been ruled out.  Rather, the veteran's 
headaches have been classified as allergy headaches.  See the 
VA treatment record dated October 2007.  However, Diagnostic 
Code 8100 is the only diagnostic code which specifically 
addresses headaches.  See 38 C.F.R. § 4.20 (2007) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  
Accordingly, the Board will rate the veteran's headaches 
under Diagnostic Code 8100.

As was explained in the law and regulations section above, 
Diagnostic Code 8100 rates primarily on the basis of the 
frequency and severity of headaches.  In this case, that the 
veteran's headaches are managed by both daily and episodal 
prescription medication.  While the veteran has noted severe 
headache pain at times, the medical evidence does not 
demonstrate any episodes of incapacitation, nor has the 
veteran so contended. The veteran's treatment records 
documented symptoms of chronic headache pain behind both 
ears, in addition to pain that begins on the sides of the 
forehead and moves to the top of the head, and radiates to 
the occipit.  The veteran's headaches make it difficult for 
him to concentrate, but are not accompanied by light or sound 
sensitivity, or nausea.  See VA treatment record dated 
November 2005.  Moreover, there is no medical evidence that 
the veteran has been incapacitated or rendered utterly 
physically exhausted or helpless by his headache symptoms.  

Accordingly, the Board does not believe that the veteran 
suffers from "prostrating" headaches, as specified under 
the Diagnostic Code.  However, the veteran clearly suffers 
from persistent headaches which cause pain and discomfort.  
Such symptoms, in the estimation of the Board, warrant the 
assignment of a 10 percent disability rating.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated 30 percent 
disabling. 

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above and will not be 
repeated.

Assignment of a diagnostic code

The veteran's asthma is currently rated under 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2007).  Diagnostic Code 6602 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case [asthma].  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and neither the veteran, nor 
his representative, has requested that another diagnostic 
code be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 6602.  



Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [asthma, bronchial] provide as follows:

100 %    FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

60 %     FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

30%      FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 
56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.

10%       FEV-1 of 71 to 80 percent of predicted value, or; 
an FEV- 1/FVC of 71 to 80 percent of predicted value, or; 
intermittent inhalation or oral bronchodilator therapy.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).



Analysis

Schedular rating

The veteran's asthma is currently rated as 30 percent 
disabling.  As outlined above, to obtain the next higher 
disability rating (60 percent), the veteran would have to 
exhibit a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parental) corticosteroids.  These criteria are 
disjunctive.  

The veteran's spirometry values do not fall within the 
prescribed ranges for an increased rating.  Testing performed 
in conjunction with the September 2006 VA examination 
revealed a FEV-1 test of 94% of predicted value and FEV-1/FVC 
test results of 82% of predicted value.  These results are in 
fact congruent with a noncompensable rating.  See 38 C.F.R. 
§§ 4.31, 4.97, Diagnostic Code 6602.  

The results of the September 2006 spirometry testing are 
consistent with the other pulmonary function tests of record.  
Specifically, VA testing in February 2005 demonstrated a FEV-
1 test of 96% of predicted value and FEV-1/FVC test results 
of 83% of predicted value.  Most recently, VA testing in May 
2008 indicated a FEV 1 test of 102% of predicted value and 
FEV-1/FVC test results of 83% of predicted value.  

While the record documents the veteran's daily use of 
multiple medications, including an albuterol inhaler, there 
is no medical evidence that the veteran requires intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Moreover, the record fails to 
demonstrate at least monthly visits to a physician for 
required care of exacerbations.  While the medical evidence 
demonstrates that the veteran receives regular check-ups to 
monitor medications, there is no evidence that he suffers any 
regular exacerbations, such as severe attacks or respiratory 
distress.  Additionally, the veteran specifically reported 
that he has not had any emergency room visits or 
hospitalizations due to his asthma symptoms.  See the 
September 2006 VA examination report.  

It appears from the record that the majority of the veteran's 
asthma attacks are successfully treated by his prescribed 
inhalers.  Although the medical evidence demonstrates that 
the veteran requires the regular use of an albuterol inhaler, 
the September 2006 VA examiner indicated that the veteran 
"requires the use of [the inhaler] only with the change of 
seasons at which time, he requires it about two times a 
week."  Notably, as to the frequency and volume of the 
veteran's albuterol inhaler use, the veteran's VA physician 
opined, "I feel the patient is using albuterol 
inappropriately for symptoms that are not related to asthma.  
His pulmonary function tests are supernormal without any 
evidence of reactivity post-bronchodilator.  His symptoms do 
not match his objective data . . . ."  See a VA treatment 
record dated July 2004.  

The Board further notes that the veteran's description of his 
asthma symptoms, during his testimony at the May 2008 
hearing, is consistent with the 30 percent disabling rating.  
Specifically, the veteran testified that he does not get "a 
whole lot out of breath," although he does report becoming 
out of breath "once a day at the most."  See August 2008 
Board hearing transcript, pg. 7.  He stated that he is able 
to walk rapidly and that after experiencing an asthma attack 
he does not have to sit down, but rather "can get up and do 
what [he] need[s] to do."  He did state that he experiences 
fatigue and chest pain at times.  See August 2008 Board 
hearing transcript, pgs. 7-8.  

In sum, the cumulative medical evidence demonstrates that the 
veteran exhibits normal spirometry results, but requires the 
regular use of an albuterol inhaler.  Accordingly, the Board 
finds that the veteran's medical history is inconsistent with 
a 60 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2007).  
The Board additionally observes that there is no medical 
evidence with suggests that a 100 percent disability rating 
is assignable.

In summary, for reasons and bases expressed above, the Board 
concluded that a schedular rating in excess of the currently 
assigned 30 percent for the veteran's service-connected 
asthma is unwarranted.   

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's service-connected asthma 
has been initially assigned a 30 percent disability rating 
effective from April 12, 2000, the date of his service 
connection claim.  

It appears from the medical evidence of record that the 
asthma symptomatology has not appreciably changed since the 
date of service connection.  The October 2001, January 2004, 
February 2005, and September 2006 VA examination reports, in 
addition to the substantial VA treatment records, indicated 
that the veteran's disability has remained relatively stable 
throughout the period.  The veteran's asthma symptoms have 
remained consistent with the currently assigned 30 percent 
disability rating under Diagnostic Code 6602.  Therefore, the 
RO properly assigned a 30 percent disability rating from 
April 12, 2000.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
service-connected allergic rhinitis, headaches and asthma 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As will be discussed in further 
detail in the TDIU analysis below, the veteran has not been 
employed since 2001.  However, the veteran testified at the 
August 2008 Board hearing that he feels that is able to work 
and has avoided employment because he thought it might 
negatively affect the disability compensation he receives 
from VA.  See the August 2008 Board hearing transcript, pg. 
9.  In addition, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.  The record 
indicates that the veteran has not been hospitalized or 
treated at an emergency room for the symptoms of his allergic 
rhinitis or asthma.  In sum, the record does not demonstrate 
any other reason why an extraschedular rating should be 
assigned.  

Accordingly, because there is no factor which takes either 
disability outside the usual rating criteria, referral of the 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases stated above, the Board concludes 
that disability ratings in excess of the currently assigned 
noncompensable evaluation for the allergic rhinitis and 30 
percent for the asthma disability are not warranted.  The 
Board further finds that a 10 percent rating should be 
assigned for the veteran's headache disability, which is 
related to his allergic rhinitis.  To that extent only, the 
appeal is allowed.

ORDER

Entitlement to a compensable disability rating for service-
connected allergic rhinitis is denied.

Entitlement to a separate 10 percent disability rating for 
headaches associated with service-connected allergic rhinitis 
is granted.

Entitlement to an increased disability rating, in excess of 
30 percent disabling, for the service-connected asthma is 
denied.


REMAND

3.  Entitlement to TDIU.

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to TDIU must be remanded for 
additional evidentiary development.  



Reasons for remand

As was discussed above, in this decision the Board has 
awarded the veteran a separate 10 percent disability rating 
for headaches associated with his service-connected allergic 
rhinitis.  

Initially, the Board notes that an effective date has not 
been assigned for the veteran's service-connected headaches.  
That matter is referred to the agency of original 
jurisdiction for an appropriate determination pursuant to 38 
C.F.R. § 3.400 (2008).

With respect to the TDIU claim, in Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Court held that when the Board addresses 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

Clearly, RO has not had the opportunity to consider the 
veteran's TDIU claim in light of the Board's grant of 
entitlement to service connection for headaches.  
Indeed, one reason for the RO's denial of TDIU was that the 
veteran's headaches were no considered.  See the December 
2005 SOC, page 14. 

Accordingly, the issue of TDIU must be remanded in order for 
the agency of original jurisdiction to readjudicate the 
veteran's TDIU claim based upon all of his service-connected 
disabilities.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development which it deems necessary, 
VBA should re-adjudicate the 
veteran's claim of entitlement to 
TDIU in light of all of his service-
connected disabilities.  If the 
benefits sought on appeal remain 
denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


